Citation Nr: 0702607	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  02-20 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for a scar 
of the left foot, residual of cyst removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from March 1960 to March 
1964.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Attached to correspondence received by the Board in December 
2006, the veteran submitted a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs.  The veteran identified Dr. "J.P.", with 
an address in Ft. Lauderdale, Florida, and noted that the 
physician was providing ongoing treatment for conditions that 
include the left foot scar tissue.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain 
copies of treatment records from Dr. 
J.P., which have not been previously 
secured.

2.  Then, readjudicate the veteran's 
claim for an initial compensable 
evaluation for a scar of the left foot, 
residual of cyst removal.  Any new 
evidence obtained or received since the 
September 2006 supplemental statement of 
the case should be considered.  If any 
part of this decision is adverse to the 
veteran, he should be provided an SSOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



